Opinion,
Mr. Justice McCollum :
The obligation of Van Syckel, under and by virtue of the agreement of February 19, 1856, was to pay over to HentZ'one fourth of the profits which he might realize by the sale of or by the revenue arising from his undivided one half of the land therein described. “ Profits,” says Mr. Lindley in his work on Partnership, page 8, “ are the excess of returns over advances ; the excess of what is obtained over the cost of obtaining it; ” and “ profits and net profits are, for all legal purposes, synonymous expressions.” It was not the intention of the parties to this agreement that Hentz should become the owner of one fourth of the undivided one half which Van Syckel held, but that he should acquire the right to demand and receive one fourth of the profits which Van Syckel might realize from the use and sale of the land. What, then, were the profits thus realized by Van Syckel, or by his estate ? The land was bought *347in 1856 for #4.500 and sold more than 30 years afterwards for #7,793.75. The interest on the price paid for it in 1856 exceeded the sum for which it was sold in 1887. If no income had been derived from the land during this period, the owner would have sustained a loss on the sale of it greater than the amount originally expended in its purchase. There are no profits in a land speculation which does not return to the investor his purchase money with interest upon it. In estimating the cost of unproductive land to a purchaser who held it for thirty years, we must include interest on the price he paid for it; and, if the sum for which he sells it does not exceed the purchase money and interest thereon, he does not realize a profit on the investment. In this case, it is conceded that, in ascertaining the profits derived from the use of the land, interest on advances made after the agreement of February 19,1856, should be computed, but it is contended that the difference between the price paid for the land in 1856 and the sum received for it in 1887 represents profits arising from the purchase and sale of it. We cannot so construe the agreement under which the appellant claims. It was one fourth of the profits which Van Syckel should realize on his investment, that he agreed to pay over to Hentz. There was no separation of profits realized by a sale of the land from profits arising from its use. The appellant is entitled to one fourth of the profits realized by Van Syckel and his estate, by the use and sale of this land, and for it he obtained judgment in the court below. With this he ought to and must be content.
Judgment affirmed.